         Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NABIL AL-KHAROUF, et al.,

                        Plaintiffs,

                        v.                             Case No. 1:18-cv-00459 (TNM)

 DISTRICT OF COLUMBIA,

                        Defendant.


                                MEMORANDUM AND ORDER

       The District of Columbia government, like other large organizations, often relies on

outside contractors to execute its operations. In doing so, however, it must walk a fine line. The

District must supervise the contractors to some extent to ensure they perform properly. But if the

District exerts too much control over them, it subjects itself to employment laws as their

employer. Whether the District has sufficiently walked that line is the issue here.

       Plaintiffs—former contractors hired by a District agency—sue it for employment

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42

U.S.C. § 1981. The District now moves for summary judgment. It argues that Title VII does not

apply because Plaintiffs are its independent contractors, not employees. The Court cannot agree.

There are genuine disputes of fact about how much control the District exercised over Plaintiffs,

which is critical to determining whether an employer-employee relationship exists.

       But summary judgment is warranted on the Section 1981 claim. Plaintiffs identify no

policy or custom behind the alleged discrimination committed by their supervisor. For these

reasons, the District’s motion will be granted in part and denied in part.
         Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 2 of 12




                                                 I.

        Both federal and local governments can only do so much on their own. From time to

time, they engage outside services to assist them. The District is no different. Its agencies use

contractors “to perform services that are not part of a particular agency’s regular business

activities.” Def.’s Statement of Undisputed Material Facts (“Def.’s Statement”) ¶ 1, ECF No. 29.

        In 2008, the District’s Department of Employment Services (“DOES”) retained a private

firm, Optimal Solutions & Technologies, Inc. (“OST”), to help “modernize its information

technology unemployment insurance system and tax oversight program.” Id. ¶¶ 2, 6. As the

primary contractor, OST hired subcontracting vendors that offered candidates (or “resources”) to

assist with the DOES project. See Def.’s Resp. to Pls.’ Statement of Disputed Material Facts

(“Def.’s Resp.”) ¶ 5, ECF No. 31. Plaintiffs Nabil Al-Kharouf, Kadih Nahed, Derek Price, and

Alena Svozil (collectively “Plaintiffs”) all worked as resources on the DOES project. Id. ¶¶ 6–7,

9–10.

        Plaintiffs claim that while on the DOES project, they experienced discrimination from

Tharmalingam Annamalai—the Associate Director of the Office of Information Technology at

DOES. See Pls.’ Opp’n to Def.’s Mot. for Summ. J. (“Pls.’ Opp’n”) Ex. 9 ¶ 2, ECF No. 30-1.

According to Plaintiffs, Annamalai gave preferential treatment to and only hired contractors of

South Asian or Tamil-Indian origin, and he removed contractors who were from elsewhere. See

Second Am. Compl. (“Am. Compl.”) ¶¶ 21, 25, ECF No. 26. Plaintiffs are not South Asian or

Tamil-Indian, and they were all removed from the DOES project. See Pls.’ Statement of Facts

¶¶ 39–40, 44–47, 50–52, 54–56, ECF No. 30.




                                                 2
          Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 3 of 12




         They sue the District for employment discrimination under Title VII (Count I) and 42

U.S.C. § 1981 (Count II). 1 See Am. Compl. ¶¶ 86–94. The District now moves for summary

judgment. See Def.’s Renewed Mot. for Summ. J. (“Def.’s Mot.”), ECF No. 29.

                                                 II.

         A court will award summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A dispute is “genuine” when “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). And a fact is “material” if it “might affect the outcome of the suit under the governing

law.” Id.

         On summary judgment, courts draw all “justifiable inferences” in the non-moving party’s

favor and accept as true the non-moving party’s evidence. Id. at 255. But more than a “scintilla

of evidence” is required. Id. at 252. If a party “fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial,” summary judgment is warranted. Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).

                                                III.

                                                 A.

         The District seeks summary judgment on the Title VII claim for one reason: It was not

Plaintiffs’ “employer” under the statute. Def.’s Mot. at 23–30. 2 Plaintiffs disagree. They argue




1
  The Court has subject matter jurisdiction under Title VII’s jurisdictional provision, 42 U.S.C. §
2000e–5(f)(3), and the federal question statute, 28 U.S.C. § 1331.
2
    All page citations refer to the page numbers that the CM/ECF system generates.


                                                 3
         Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 4 of 12




that the District and OST were their joint employers for the DOES project. See Am. Compl.

¶¶ 15, 81.

       Under the joint employer doctrine, “[t]wo separate entities may be joint employers of a

single same workforce if they share or co-determine those matters governing essential terms and

conditions of employment.” Dunkin’ Donuts Mid-Atl. Distrib. Ctr., Inc. v. NLRB, 363 F.3d 437,

440 (D.C. Cir. 2004) (cleaned up). Whether a joint-employer relationship exists is “essentially a

factual issue.” Id. (cleaned up).

       The D.C. Circuit has “recognized two largely overlapping articulations of the test for

identifying joint-employer status.” Al-Saffy v. Vilsack, 827 F.3d 85, 96 (D.C. Cir. 2016). The

“Spirides test”—based on Spirides v. Reinhardt, 613 F.2d 826 (D.C. Cir. 1979)—considers the

“economic realities of the work relationship” and “calls for application of general principles of

the law of agency to undisputed or established facts.” Id. at 831 (cleaned up). If there is the

“right to control and direct the work of an individual, not only as to the result to be achieved, but

also as to the details by which that result is achieved, an employer/employee relationship is likely

to exist.” Id. at 831–32.

       The other test arises from NLRB v. Browning-Ferris Industries of Pennsylvania, Inc., 691

F.2d 1117 (3d Cir. 1982). As with the Spirides test, this “Browning-Ferris test” considers

whether the employer, “while contracting in good faith with an otherwise independent company,

has retained for itself sufficient control of the terms and conditions of employment of the

employees who are employed by the other employer.” Id. at 1123.




                                                  4
         Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 5 of 12




       For both tests, “the touchstone is control.” Al-Saffy, 827 F.3d at 97. The Spirides test

establishes various factors for courts to consider, 3 but the “extent of the employer’s right to

control the means and manner of the worker’s performance is the most important factor to

review.” 613 F.2d at 831 (cleaned up).

       In Al-Saffy, a Department of Agriculture employee based at the U.S. Embassy in Yemen

sued the Departments of Agriculture and State for employment discrimination under Title VII.

827 F.3d at 89–91. The district court granted summary judgment for the State Department,

finding it was not an employer under the statute. Id. at 91–92. The D.C. Circuit reversed. It

held that the plaintiff “came forward with evidence creating a genuine dispute concerning the

State Department’s control over his work and employment.” Id. at 97. The court noted that the

plaintiff reported directly to State Department employees and the federal chief of missions

statute “grants the United States ambassador in a foreign country plenary authority over other

executive branch employees in that country.” Id. Thus, the court found there were “genuine

questions of material fact about whether the State Department exercised sufficient control over

[the plaintiff’s] employment in Yemen to be his joint employer” for Title VII. Id. at 98.

       The Court need not decide whether to apply the Spirides or Browning-Ferris test here.

Under either, the record reveals a genuine dispute of fact about the District’s control over

Plaintiffs for the DOES project. As in Al-Saffy, this dispute precludes summary judgment for the

District on Plaintiffs’ Title VII claim. See id. at 97–98.




3
  These factors are: (1) the occupation; (2) the skill required; (3) who furnishes the equipment
and workplace; (4) the length of time worked; (5) the method of payment; (6) how the work
relationship is terminated; (7) whether annual leave is afforded; (8) whether the work is integral
to the business; (9) whether the worker accumulates retirement benefits; (10) whether the
“employer” pays social security taxes; and (11) the parties’ intentions. Spirides, 613 F.2d at 832.


                                                  5
         Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 6 of 12




       The District contends that OST, not the District, had “primary control over the means and

methods” of completing the DOES project. Def.’s Mot. at 29–30. It is not so clear-cut.

       The Court agrees that OST was key to the DOES project. It maintained the methodology

for screening potential candidates to work on the project. See id. Ex. 1 at 5. It created a plan for

the “tasks, work breakdown structure, completion dates, milestones, resource staffing, resource

allocation, [and] estimated hours” for the DOES project. Id. at 6. And it created a “policy and

procedures manual to manage the relationship” with subcontracting vendors and “Program

Managers” (District employees). Id.

       But that is not the whole picture. A District employee requested, reviewed, and selected

the candidates who worked on the DOES project. See Def.’s Statement ¶ 16; Def.’s Mot. Ex. 1

at 3. Once hired, Plaintiffs received a chapter of the District’s personnel manual. Def.’s Resp. ¶

15. They also received access to DOES computers, databases, and badges to work on-site, which

they usually did. See id. ¶ 20; Pls.’ Opp’n Ex. 7 ¶ 18; id. Ex. 8 ¶ 11.

       More, the record reveals a factual dispute over the District’s involvement in Plaintiffs’

day-to-day work on the DOES project. The District states that “DOES did not maintain

personnel files, conduct performance reviews, or provide reprimands.” Pls.’ Opp’n Ex. 6 at 41.

But DOES employees, including Annamalai, supervised Plaintiffs. See id. Ex. 3 at 26; id. Ex. 4

at 31; id. Ex. 5 at 35–36; id. Ex. 6 at 40–41. A DOES employee served as Plaintiffs’ “first-line

supervisor,” and he “regularly met and communicated with the Plaintiffs about their work and

status of tasks within projects” and handled intraoffice personnel issues that would arise. Id. Ex.

7 ¶¶ 15–17. And another DOES employee also “supervised the Plaintiffs and met with them to

discuss their work, status of assignments, and any issues or other work-related matters.” Id. Ex.




                                                 6
         Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 7 of 12




8 ¶ 5. This evidence is relevant to determining whether an employer-employee relationship

exists. See Al-Saffy, 827 F.3d at 97.

       It also remains disputed whether DOES could terminate Plaintiffs and the other

contractors. The District admits that Annamalai did not want Plaintiffs to keep working on the

DOES project. Def.’s Resp. ¶ 24. But it argues the Program Managers could not terminate the

contract between OST and a subcontractor. Id. They could only discontinue the subcontractor’s

work on the DOES project. Id.

       The Court need not unravel whether removing a contractor from a project is truly distinct

from terminating the contract that enables the contractor to work on the project in the first place.

Even assuming a relevant distinction, Plaintiffs submit evidence that DOES could terminate

them. Annamalai “took appropriate disciplinary action to address staff deficiencies,” which

included “the reassignment or termination of contractors and employees.” Pls.’ Opp’n Ex. 9 ¶ 4

(emphasis added). 4 Plaintiffs’ DOES supervisor also “had the authority to terminate a contract

because the contractors were essentially at-will employees.” Id. Ex. 7 ¶ 14. And he did

terminate contractors while employed at DOES. Id. ¶ 11. This competing evidence cannot be

reconciled at the summary judgment stage.

       The District argues that it never intended to have an employer-employee relationship with

Plaintiffs. See Def.’s Mot. at 25–26. True, the District designated OST as the “Prime

Contractor” and those hired as “subcontracting vendors” and “resources,” not employees. Id. Ex.

1. The contract between OST and the subcontracting vendors also states that the “relationship of




4
  Indeed, Annamalai may have prepared a “[d]etailed explanation for the termination” of
Plaintiffs “based on personal investigation and observation.” Pls.’ Opp’n Ex. 9 ¶ 5. This
document, however, is not part of the record on summary judgment.


                                                 7
         Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 8 of 12




Subcontractor and [OST] is independent, and no employee-employer relationship exists between

the parties.” Id. Ex. 2 at 9. But labels are not everything.

       Consider Harris v. Attorney General, 657 F. Supp. 2d 1 (D.D.C. 2009). There, the court

addressed whether the Department of Justice was a joint employer of a contractor under Title

VII. Id. at 9–12. The court acknowledged that the contractor’s contract with Justice made clear

“that there was no employer-employee relationship.” Id. at 12. But it still denied the

Department’s summary judgment motion because the evidence showed that it “had the right to

control the means and manner of the worker’s performance.” Id. at 11 (cleaned up).

       Here, the District’s evidence is even weaker. Neither the District nor Plaintiffs were

party to the contract between OST and its subcontracting vendors. So the Court cannot rely on

this language as evidence that the District intended to disestablish any employment relationship

with Plaintiffs. And as Harris makes clear, contract language “is not necessarily controlling.”

Spirides, 613 F.2d at 832. Plaintiffs have submitted evidence raising a genuine dispute of fact

about whether the District’s control over Plaintiffs created an employer-employee relationship,

despite this contract language.

       To be sure, some undisputed facts weigh against finding that the District was Plaintiffs’

joint employer. Plaintiffs admit that the District did not manage their payroll, insurance, or taxes

while they worked on the DOES project. See Pls.’ Opp’n at 14. They were paid an hourly rate

based on the contract between OST and the subcontractors. Def.’s Mot. Ex. 2 at 10. And they

worked on one-year contracts that could be renewed only four times. Id.

       But it is not the Court’s role at summary judgment to determine how much weight to

afford this evidence. Or to decide whether this evidence is enough to overcome the genuine




                                                  8
         Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 9 of 12




dispute about the District’s control over Plaintiffs during the DOES project—the “most

important factor” to consider in deciding whether an employer-employee relationship exists.

       The District’s motion for summary judgment on Plaintiffs’ Title VII claim will be denied.

                                                 B.

       The District seeks summary judgment on Count II of the Amended Complaint for two

reasons. First, it argues that Section 1981 does not provide a private right of action. Def.’s Mot.

at 31–32 (citing Brown v. Sessoms, 774 F.3d 1016, 1021–22 (D.C. Cir. 2014)). And second,

Plaintiffs identify no District custom or policy linked to Annamalai’s alleged discrimination. Id.

at 32–33. The Court agrees with the District on the second ground.

       The District’s first argument rests on the premise that Plaintiffs fail to invoke 42 U.S.C. §

1983 in their Amended Complaint. Section 1983 is the “exclusive federal damages remedy for

the violation of the rights guaranteed by § 1981 when the claim is pressed against a state actor.”

Jett v. Dall. Indep. Sch. Dist., 491 U.S. 701, 735 (1989). 5 So the District argues that without

Section 1983 Plaintiffs cannot sustain a claim under Section 1981. True. But the District’s

premise is wrong.

       Admittedly, the Amended Complaint could be clearer. Pleading rules, however, “do not

countenance dismissal of a complaint for imperfect statement of the legal theory supporting the

claim asserted.” Johnson v. City of Shelby, 574 U.S. 10, 11 (2014) (per curiam). And there is

“no heightened pleading rule [that] requires plaintiffs seeking damages for violations of

constitutional rights to invoke § 1983 expressly in order to state a claim.” Id. The defendant

need only have “notice of the claims against it.” Brown, 774 F.3d at 1022 (cleaned up).




5
  In Brown, the D.C. Circuit joined other circuits in finding that the amendments to Section 1981
did not nullify Jett. See 774 F.3d at 1021.


                                                 9
         Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 10 of 12




        Plaintiffs state under Count II in the Amended Complaint that they “bring this count

pursuant to 42 U.S.C. Section 1983.” Am. Compl. ¶ 94. And they cite the full language of

Section 1983. Id. This is enough. The District was on notice that Plaintiffs seek relief under

Section 1983 for an alleged violation of Section 1981.

        But the road ends there for Plaintiffs. They argue that the Amended Complaint contains

“factual events that support a claim for discrimination in contracts under § 1981 and § 1983.”

Pls.’ Opp’n at 15. Not so.

        To recover under Section 1983, Plaintiffs “must show that the violation of [their] right to

make contracts protected by § 1981 was caused by a custom or policy.” 6 Jett, 491 U.S. at 735–

36 (cleaned up). The policy or custom must be an “affirmative link” that served as the “moving

force” behind the violation. Baker v. District of Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003)

(cleaned up). Actions of an individual employee, on their own, are insufficient. See Monell v.

Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 691 (1978) (“[W]e conclude that a municipality

cannot be held liable solely because it employs a tortfeasor—or, in other words, a municipality

cannot be held liable under § 1983 on a respondeat superior theory.” (emphasis in original)).

        The D.C. Circuit has set out several ways in which a policy can establish municipal

liability:

        [1] the explicit setting of a policy by the government that violates the Constitution; [2] the
        action of a policy maker within the government; [3] the adoption through a knowing failure
        to act by a policy maker of actions that are so consistent that they have become custom; [4]
        the failure of the government to respond to a need (for example, training of employees) in
        such a manner as to show deliberate indifference to the risk that not addressing the need
        will result in constitutional violations.


6
   Plaintiffs’ Title VII claim cannot serve as a basis to recover under Section 1983. See Hamilton
v. District of Columbia, 720 F. Supp. 2d 102, 110–11 (D.D.C. 2010) (“[I]ndividuals cannot bring
suit under § 1983 to redress violations of rights conferred by Title VII because a right created by
Title VII must be asserted directly under Title VII.”).



                                                 10
        Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 11 of 12




Baker, 326 F.3d at 1306 (cleaned up). None of these circumstances exists here.

       Instead, Plaintiffs submit bare and conclusory statements that the District “has engaged in

a pattern and practice of discriminating against individuals who are not of South Asian race

and/or Tamil-Indian ethnicity.” Am. Compl. ¶ 91; see id. ¶¶ 11, 22, 27–28. These allegations

fail to identify “the contours of any type of municipal policy.” Blue v. District of Columbia, 811

F.3d 14, 20 (D.C. Cir. 2015). So they are insufficient.

       Plaintiffs also assert that the District was “an active participant and fully aware of the

targeting actions of Mr. Annamalai.” Am. Compl. ¶¶ 29, 36. But they provide no more details

or evidence to support this claim. Indeed, by Plaintiffs’ own admission, the District reprimanded

Annamalai for “staff abuses.” Id. ¶ 30. So there is no basis to find that the District knowingly

failed to respond to Annamalai’s alleged discrimination or was deliberately indifferent to it.

       It is true that Annamalai is the Associate Director of the Office of Information

Technology for DOES. Pl.’s Opp’n Ex. 9 ¶ 2. But Plaintiffs do not allege, let alone prove, that

this position is “one with authority to establish governmental policy.” Singletary v. District of

Columbia, 766 F.3d 66, 73 (D.C. Cir. 2014) (cleaned up). At most, the evidence shows that

Annamalai evaluated projects, employees, and contractors, and “took appropriate disciplinary

action to address staff deficiencies” at the direction of the head of DOES. Pls.’ Opp’n Ex. 9 ¶ 3.

This fails to establish a policy-making role that could trigger municipal liability.

       Consider Olatunji v. District of Columbia, in which the plaintiff also brought a Title VII

and Section 1981 action against the District for employment discrimination. 958 F. Supp. 2d 27

(D.D.C. 2013). The plaintiff claimed that his supervisor, a male of Iranian descent, “treated him

differently than a similarly-situated colleague, an Iranian female.” Id. at 29. In rejecting the

Section 1981 claim, the court found that the plaintiff “has failed to include any allegations



                                                 11
        Case 1:18-cv-00459-TNM Document 32 Filed 10/30/20 Page 12 of 12




whatsoever demonstrating how the individual actions cited in his Complaint constitute the

official policy of the District.” Id. at 35 (cleaned up). The court thus granted the defendant’s

summary judgment. Id. at 35–36.

       So too here. Plaintiffs’ case is based on the “alleged misbehavior of only one municipal

employee,” Annamalai. Blue, 811 F.3d at 19. Plaintiffs allege that Annamalai “target[ed]

individuals and corporations that belonged to other classes outside of his race and national origin

for termination and replacement,” including them. Am. Compl. ¶¶ 17–21. He only hired

contractors of the same race and national origin and treated them more favorably, while he

verbally abused and mistreated those that were not. See id. ¶¶ 25–26, 40, 45, 50, 57–58, 69, 78.

But without a policy or custom as the “affirmative link,” these actions—even if true—cannot

support damages under Section 1983. See Monell, 436 U.S. at 691.

       Since there is no identifiable custom or policy behind Annamalai’s alleged

discrimination, Plaintiffs have failed “to make a showing sufficient to establish the existence of

an element essential” to their claim. See Celotex Corp., 477 U.S. at 322. So the Court will grant

summary judgment for the District on Count II.

                                                IV.

       For these reasons, it is hereby ORDERED that Defendant’s motion for summary

judgment is GRANTED in part and DENIED in part. The Court hereby GRANTS Defendant’s

summary judgment motion as to Count II of the Amended Complaint and DENIES the motion as

to Count I of the Amended Complaint.

       SO ORDERED.                                                          2020.10.30
                                                                            17:48:13 -04'00'
Dated: October 30, 2020                               TREVOR N. McFADDEN, U.S.D.J.




                                                 12
